DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
Claims 1-4, 9-10, 12-17, 21-23, and 25-26 are pending.
The affidavit under 37 CFR 1.132 filed 24 June 2022 is sufficient to overcome the rejection of claims 1-4, 9-10, 12-15, 21-23, and 25-26 based upon 35 USC 103.  The previous 35 USC 103 rejections stated that it would have been obvious to the person having ordinary skill in the art to have blended various known biomass feeds, since that they are disclosed in the art for the same purpose.  The person having ordinary skill in the art would have appropriately selected each feed based off availability and desired product properties.
However, the affidavit shows that the claimed amounts of tall oil pitch and used cooking oil or animal fat result in improved measured cloud point versus what is calculated.  However, a mixture of 50 wt% used cooking oil with 50 wt% animal fat results in a cloud point depression of what is measured versus what the calculated value was.  
The prior art does not provide any guidance to selecting feedstocks in order to achieve a cloud point improvement of what is measured versus what is calculated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-10, 12-15, 17, 21-23, and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 9-10, 12-15, 17, 21-23, and 25-26, it is not clear what is meant by “wherein a cloud point of the renewable diesel fuel blend is lower than the cloud point of the fuel blend obtained based on the cloud points of the individual components thereof, the components being the first fuel component originating from catalytically cracked tall oil pitch (TOP), the further fuel component originating from at least one of catalytically cracked used cooking oil (UCO) or animal fat (AF), wherein the cloud points are measured according to ASTM D7689-11 (2012).”.  Please see interview summary for suggestions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view Stumborg (Hydroprocessed vegetable oils for diesel fuel improvement, already of reference).
Regarding claims 1-2, Maxwell teaches a process for treating bio oil produced from a variety of animal and plant sources such as plants, trees, forestry waste, corn waste, algae, crops, landfill gas, garbage, palm oil, vegetable oils an waste products such as tallow (page 8, lines 7-11).  Maxwell teaches subjecting the bio oils to catalytic cracking and hydrotreatment to produce a fuel blend (page 21, lines 5-30).
The previous combination teaches the same process steps applied to the same feeds, as discussed with respect to the process claims above.  Examiner additionally noted MPEP 2113 discussion of product by process claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Therefore, it is expected that the same products having the same properties would result.
Further, Stumborg teaches that it is well-known in the art to blend various fractions in order to obtain desired properties including aromatic content, cloud point, paraffin content (see table 4).  B1 of Stumborg teaches a composition of having the claimed paraffinic and aromatic contents.  Examiner considers 30.8% paraffins of Stumborg to be close enough to the claimed 31 wt% claimed.  See MPEP 2144.05, I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the feeds of the previous combination in appropriate amounts, in order to obtain the products having desired properties including cloud point, aromatic, and paraffin content.  
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered.  Please refer to response to affidavit, and interview summary for more detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trewella (US 2013/0333652) – teaches hydrotreated biodisitillates having measured cloud point suppressions based on value predicted by the cloud point prediction method [0077].  Trewella does not advise on the selection of biodistillate feeds in the amounts claimed in order to obtain the cloud point suppression.
Secor (US 4,634,452) – teaches blending 10-90% tall oil with the remainder veggie oil (column 2, lines 25-55).  Secor does not disclose tall oil pitch, blending in order to obtain a cloud point suppression based on predicted versus measured values.
Monnier (US 5,705,722) – teaches blending 75% depitched tall oil with 25% used cooking oil (see table 9).  Monnier teaches dipitching the tall oil, while the instant claims are drawn to tall oil pitch.
Maxwell (WO 2011/053166) -   Maxwell teaches a process for treating bio oil produced from a variety of animal and plant sources such as plants, trees, forestry waste, corn waste, algae, crops, landfill gas, garbage, palm oil, vegetable oils an waste products such as tallow (page 8, lines 7-11).  Maxwell teaches subjecting the bio oils to catalytic cracking and hydrotreatment to produce a fuel blend (page 21, lines 5-30).  
Wrigley (US 2017/0306253) - Wrigley notes that in the art, biomass refers to tall oil pitch streams [0028].  
Rasanen (WO 2014/0167181) - Rasanen teaches that tall oil pitch is rich in fatty acids, and similar to tall oil (page 4, lines 15-25).  Rasanen teaches that tall oil pitch may be treated similarly to tall oil and other biomass feeds, and subject to hydrodeoxygenation and catalytic cracking to form more valuable product fractions (page 4, lines 15-25; page 5; lines 23-30; page 6, lines 6-21).  
Sanchez (US 2015/0259617) - Sanchez is additionally noted for teaching of conversion of forestry/wood pulping waste biomass in an FCC followed by hydrotreatment to create diesel range products [0019-0029].
McCarthy (US 2013/0165717) - McCarthy teaches a similar process for sending bio feedstocks to FCC and hydrotreating steps to form middle distillate products [0039], [0008].  McCarthy further teaches hydro isomerization steps in order to increase naphtha distillate production [0009].
McCall (US 2009/0158637) - McCall teaches pretreating biomass feeds by ion exchange or acid wash in order to remove contaminants prior to further treatment [0013-0014].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771